Atkinson, J.
1. There being no evidence to authorize a charge on the subject of involuntary manslaughter, there was no error in omitting to charge the law applicable to that offense.
2. The evidence was sufficient to support the verdict, and there was no abuse of discretion in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.

Indictment for murder. Before Judge Tbomas. Colquitt superior court. February 28, 1914.
James Humphreys and Covington & Summerlin, for plaintiff in error. Warren Grice, attorney-general, and J. A. Wilkes, solicitor-general, contra.